DETAILED ACTION
This action is in reply to papers filed 8/29/2022. Claims 1-7 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200056148A1, published 2/20/2020.

Maintained Rejection
Applicant's arguments filed 8/29/2022, with respect to the 103 (a) rejection of claims  1-8 as being unpatentable over  Takahashi et al. (PgPub US20180201898A1, Filed 2/24/2016,) in view of Suemori et al. (PgPub US20180334656A1, Filed 11/8/2016) have been fully considered. The 103 (a) rejection of claims 1-7 is maintained as Applicants arguments are not found persuasive. Applicant’s arguments will be addressed following maintained rejection. Arguments drawn to claim 8 are moot as the claim is now cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (PgPub US20180201898A1, Filed 2/24/2016) in view of Suemori et al. (PgPub US20180334656A1, Filed 11/8/2016). Although maintained, the rejection has been updated to reflect amendments made to claims 1, 5 and 6. 

Takahashi et al. teach a substrate for supporting cells having a surface suitable for supporting, attaching, preserving, culturing and/or proliferating cells, and a method for producing the substrate (Pg. 1, para. 2). Regarding claim 1, claim 4, claim 5 (in-part) and claim 6 (in-part), Takahashi et al. teach a cell culture method for adhering pluripotent stem cells (as in claim 3) (Pg. 9, para. 132) to a culture container to culture said cells, wherein: at least a part of a culture surface of the culture container is formed of a polyethylene base material (as in claim 2, in-part) (Pg. 2, para. 34), the base material having a contact angle of 40 to 70° (Pg. 2, para. 29) and said base material having been irradiated (as further in claim 2) (Pg. 2, para. 39).  Takahashi adds that the water contact angle with the cell supporting surface is within 40 to 70° after 1-3 minutes of UV radiation (as further in claim 1, claim 5 and claim 6) (Pg. 8, para. 118). In a specific example, Takahashi teaches irradiated plates were coated with laminin (Pg. 12, para. 153). Takahashi teaches laminin contributes to the adhesion of cells onto the substrate (Pg. 3, para. 71).
However, Takahashi fails to teach a medium comprising laminin or a fragment thereof as a cell adhesion factor (as further in claim 1, claim 5, claim 6) and wherein said concentration of the laminin is not more than .1 mg/mL (as in claim 7).
Before the effective filing date of the claimed invention, Suemori et al. taught cell culture using human laminin 511E8 as a substrate conventionally requires precoating the surface of a culture vessel with a large amount of human laminin 511E8. Such a conventional culture method is costly, and therefore, disadvantageous. In addition, the process for culture substrate coating usually involves adding a culture substrate solution prepared using phosphate buffer etc. to a culture vessel, followed by incubation at about 4° C. to about 37° C. for a few hours to overnight. Therefore, if a low-cost, coating-free protocol for cell culture can be provided, human laminin 511E8 would be more widely used as a culture substrate for pluripotent stem cells (Pg. 1, para. 4).
Towards this end, Suemori et al. compared a ‘pre-coating’ method and a ‘no-coating’ method whereby in the precoating method, culture substrates iMatrix-511 (a laminin fragment), laminin 521 and vitronectin were separately diluted in Dulbecco's PBS (DPBS) to such concentrations that the final coating concentrations would be 0 to 4 μg/cm2. On the other hand, in the ‘no-coating’ method, precoating treatment was not performed. Instead, a solution of each culture substrate was directly added to a cell suspension at the time of cell passage. That is, pluripotent stem cells were suspended in a medium (100 μL) at an appropriate concentration for seeding at 5×104 cells/cm2. Suemori teaches 10 μM Y-27632 and an iMatrix-511 stock solution were then added and the final iMatrix-511 concentrations were 0 to 2 μg/cm2/100 μL (as further in claim 1, claim 5, claim 6 and claim 7) (Pg. 5-6, para. 77-78; Pg. 4, para. 44). 
Suemori teaches as is clear from FIG. 1A, for the precoating method, the maximum adhesion of the H9 human ES cells cultured on iMatrix-511 (iM511 in the figure) was comparable or superior to that on vitronectin (VN in the figure), and much superior to that on laminin 521 (LM521 in the figure). For the no-coating method, the maximum adhesion of the H9 human ES cells cultured in the presence of iMatrix-511 was comparable to that in the precoating method, but the concentration of iMatrix-511 at the maximum adhesion was lower than that in the precoating method. As is clear from FIG. 1B, for the precoating method, the maximum adhesion of the 253G1 human iPS cells cultured on iMatrix-511 was comparable to that on vitronectin, and much superior to that on laminin 521. For the no-coating method, the maximum adhesion of the 253G1 human iPS cells cultured in the presence of iMatrix-511 was comparable to that in the precoating method, but the concentration of iMatrix-511 at the maximum adhesion was lower than that in the precoating method (Pg. 6, para. 79).
Suemori concludes that these results show that the no-coating method more efficiently promotes cell adhesion even with use of a lower-concentration laminin fragment as compared with the precoating method (Pg. 6, para. 80).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Takahashi et al., wherein Takahashi teaches a substrate for supporting cells having a laminin coated surface suitable for supporting, attaching, preserving, culturing and/or proliferating pluripotent stem cells, with the teachings of Suemori et al, wherein Suemori teaches maximum adhesion of pluripotent stem cells cultured in the presence of laminin fragments in culture media was comparable to a laminin coated substrate, with a reasonable expectation of arriving at the claimed invention. That is, rather than pre-coating a surface of a substrate with laminin, as taught by Takahashi, one of ordinary skill in the art would have found it prima facie obvious to culture pluripotent stem cells in a culture media comprising laminin fragments, as taught by Suemori. The skilled artisan would have found this modification prima facie obvious because although Suemori teaches the maximum adhesion profile for pluripotent stem cells was comparable for both the pre-coating and the no-coating methods, unlike the pre-coating, Suemori teaches the no-coating method does not require a large amount of laminin and therefore, is more cost-effective. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments 

Applicant argues: Applicant argues on Pg. 7 that Takahashi does not aim to absorb laminin on the culture surface without a pre-coating treatment, and neither suggests nor teaches the method for absorbing laminin on the culture surface without a pre-coating treatment.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Given that the claims are drawn to an adsorption of the cell adhesion factor (e.g. laminin), Examiner assumes Applicant intended to write ‘adsorb.’ Nevertheless, whether Takahashi ‘aimed’ to adsorb laminin on the culture surface is immaterial. This is because the instant specification makes clear that the process of adsorbing is entirely dependent upon the culture surface having a contact angle of not more than 84°.  Copied below is paragraphs 49-50 of the instant PgPub.

    PNG
    media_image1.png
    322
    514
    media_image1.png
    Greyscale


The term ‘if’ is a conjunction and is often used to introduce possible or impossible conditions and their results. For example, ‘If you don’t book now, you won’t get good tickets.’ In para. 50, the condition is if the culture system is configured as described in para. 49 (i.e. a culture surface having a contact angle of not more than 84°), the results then is the laminin in the medium can be adsorbed. Simply stated, the adsorption of any cell adhesion factor, including laminin, is predicated upon the culture surface having a contact angle of not more than 84°. To support this point, Examiner notes that the step of adsorbing the cell adhesion factor in method claim 1 is not an active step. This is a passive step and no action, on the part of the user, is actually being performed. Thus, it is reasonable to assume the adsorption of a cell adhesion factor is entirely dependent upon the culture surface. As such, because Takahashi teaches such a culture surface, the adsorption of the laminin in the medium of Suemori is- absent evidence to the contrary- inherent. Per MPEP 2114, if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.
Applicant argues: Suemori does not clearly state whether or not cell culture is conducted with supporting/adsorbing to the surface of the culture container. 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. As noted above, it is the configuration of the surface that allows for the adsorption of the cell adhesion factor. And as also noted above, insofar as Takahashi teaches a culture surface having a contact angle of not more than 84°, Takahashi inherently teaches the surface adsorbs the laminin fragments in the medium of Suemori.
Applicant argues: According to these descriptions, it is reasonable to assume that laminin fragments are not adsorbed to the culture vessel in Suemori's "process of culturing cells using medium containing laminin fragments".
In Response: Examiner disagrees with Applicant’s statement regarding  Suemori. This is because the instant rejection is an obviousness rejection and not an anticipation rejection. To this point, it is immaterial as to whether laminin fragments of Suemori adsorbed to the culture vessel of Suemori as the Examiner did not indicate such. And as elaborated upon above, the irradiated surface of Takahashi, having a contact angle of not more than 84°, would allow for the adsorption of the laminin fragments in the medium of Suemori. If Applicant is arguing that the laminin fragments of Suemori would not contribute to the adhesion of cells to the surface of the vessel- as Takahashi indicated occurred with laminin coating- Applicant should state so. However, it is unclear how the same cell adhesion factor, albeit in a fragment sizing, would not behave in the same manner. 
Applicant argues: Furthermore, when considering the specific culture method of Suemori, Suemori discloses that feeder culture is conducted, then feeder-free culture is conducted in a culture vessel precoated with laminin, and then culture is conducted in a medium supplemented with laminin in a non-precoated vessel (at the subcultivation) (paragraphs [0063] to [0070]). Also, the Example of Suemori describes that the following method is performed: "precoating treatment was not performed. Instead, a solution of each culture substrate was directly added to a cell suspension at the time of cell passage" (paragraph [0077]). However, the Example of Suemori also discloses, as a preliminary step, that the following method is performed: "Each type of cells were maintained according to the organization's recommendations for co-culture with feeder cells, and then maintained according to a feeder-free culture method. After that, an aliquot of the cells was cultured according to an ordinary maintenance culture method, and another aliquot of the cells was cultured according to the culture method of the present invention ( addition
method)." Such descriptions teach a method of culturing cells in a laminin-containing medium for further subculturing after culturing in laminin-precoated culture vessels.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. The Courts have consistently held that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
In this regard, the teachings of Suemori are broader than the paragraphs cited by Applicant. Indeed, the Abstract of Suemori  is drawn toward a cell culture method comprising the step of culturing cells using a medium containing a laminin fragment having integrin binding activity, the method not comprising the step of coating a culture vessel with a laminin or a laminin fragment before seeding the cells in the culture vessel. Note here that Suemori does not teach nor require a step of pre-culturing the cells with laminin coated vessels before transferring said cells to a non-coated vessel. More broadly, it is further noted that the pending claims do not exclude a pre-culturing step with laminin coated vessels. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. If not already provided, Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632